Exhibit 10.27
COINSTAR, INC.
Policy on Reimbursement of Incentive Payments
(Adopted by the Compensation Committee on March 19, 2009)
     The Company may, in its discretion, require reimbursement of any annual
incentive payment or long-term incentive payment to an executive officer or
standing officer (as appointed by the Company’s Board of Directors) where
(a) the payment (in shares of the Company’s common stock or otherwise) was
predicated upon achieving financial results that were subsequently the subject
of a material restatement of the Company’s financial statements filed with the
Securities and Exchange Commission; (b) the Board of Directors of the Company or
the Compensation Committee of the Board of Directors of the Company determines
that the individual engaged in intentional misconduct that caused or
substantially caused the need for the restatement; and (c) a lower payment would
have been made to the individual based upon the restated financial results. In
each such case, the Company, in its discretion, may do one or more of the
following: (i) cancel any or all outstanding annual incentive awards or
long-term incentive awards held by such individual, (ii) demand that the
individual return to the Company any or all cash amounts paid to the individual
in settlement of an annual incentive award or any or all shares of the Company’s
common stock issued to the individual in settlement of a long-term incentive
award and (iii) demand that the individual pay over to the Company any or all of
the proceeds received by the individual upon the sale, transfer or other
transaction involving shares of the Company’s common stock issued in settlement
of a long-term incentive award.
     This policy applies and is effective with respect to any annual incentive
plan established by the Company with a performance period commencing on or after
January 1, 2009 and any long-term incentive awards granted by the Company on or
after January 1, 2009.

 